internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-109729-99 date date re legend husband wife b c d e f g x state plr-109729-99 dear this is in response to your letter dated date requesting a ruling concerning the estate gift and income_tax consequences of the creation and funding of a proposed charitable_lead_annuity_trust trust under sec_170 sec_671 sec_675 sec_2035 and sec_2522 of the internal_revenue_code the facts and representations submitted are summarized as follows husband and wife propose to create trust an irrevocable_trust intended to qualify as a charitable_lead_annuity_trust described in sec_2522 the trustees of trust are d and g trustees husband and wife will transfer marketable_securities to trust upon its creation under the terms of trust an annuity amount equal to eight percent of the initial fair_market_value of the trust assets is payable to x during each taxable_year of trust thirteen percent of the amount to be paid to x is to be added to the d and e family philanthropic fund a component part of x that is a donor_advised_fund with respect to d and e x is exempt from federal income_taxation under sec_501 in the event that any of x and or the d and e family philanthropic fund is not an organization described in sec_170 sec_170 sec_2522 and sec_2055 at the time any portion of the annuity amount is paid to it the trustees are to distribute such portion to one or more organizations then described in sec_170 sec_170 sec_2522 and sec_2055 as the trustees select in the event that d or g ceases to act as a trustee e is appointed to succeed either of d or g in the event any two of such persons fails or ceases to act in such capacity the remaining trustee may act alone neither husband nor wife may serve as trustee trust will continue for a period of years from the date of execution of the trust agreement upon termination of trust fifty percent of the remaining trust property is to be distributed to e or her estate if she is not then living and the other fifty percent of the remaining trust property is to be distributed to the trustee of the f irrevocable_trust agreement dated date the trust agreement contains the following relevant provisions paragraph provides that during the term of trust no amount may be paid_by the trustee to a private person paragraph provides that the annuity amount is to be paid in annual installments at the end of each taxable_year plr-109729-99 paragraph provides that the annuity amount is prorated for short taxable years paragraph provides that if the initial fair_market_value of the trust assets is incorrectly determined by the trustee then within a reasonable_time after the final_determination of the correct value the trustee is to pay the annuity beneficiaries in the case of an undervaluation or shall receive from the annuity beneficiaries in the case of an overvaluation an amount equal to the difference between the annuity amount properly payable and the annuity amount actually paid paragraph provides that no additional contributions may be made to trust after the initial contribution paragraph provides that a disinterested party to be designated will have the power exercisable solely in a non-fiduciary capacity to acquire or reacquire trust property by substituting therefor other_property having a value equivalent to the acquired or reacquired_property exercise of the power is to be evidenced by a written instrument delivered to the trustee and is to include the certification of the disinterested party that the substituted property is of equivalent value to the property for which it is substituted the disinterested party designated is b in the event that b fails or ceases to serve in such capacity c is designated as a successor disinterested party paragraph provides that the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 from acquiring or retaining any assets which would subject the trust to tax under sec_4944 of the code if the trustees had acquired such assets and from making any taxable_expenditures as defined in sec_4945 the trustee is to make distributions at such time and in such manner as not to subject the trust to tax under sec_4942 paragraph dollar_figure provides that no death taxes of any character including interest and penalties imposed with respect to the trust shall be payable from the trust the trustor imposes an obligation upon the estate of the trustor to pay any death taxes from sources other than the trust this requirement may be enforced by the trustee or any one or more of the organizations receiving all or any portion of the annuity payments paragraph dollar_figure provides that the trust is irrevocable and the trustor shall have no power to modify amend or revoke the trust however the trustee has power to amend trust for the sole purpose of complying with the requirements of sec_170 sec_2055 and sec_2522 and the regulations thereunder paragraph dollar_figure provides that all questions of law arising under trust are to be determined under and according to state law plr-109729-99 it is submitted that wife is currently a member of the board_of directors of x however the board on which wife sits has no authority to perform the grant making function of x this function is performed by another organization the following rulings are requested the funding of trust will be a completed_gift for federal gift_tax purposes the annuity payable under husband and wife’s proposed trust will qualify as a guaranteed annuity under sec_2522 the present_value of the annuity payments from trust will be a charitable deduction with respect to husband and wife for federal gift_tax purposes no portion of trust will be includible in husband and or wife’s gross estates for federal estate_tax purposes the present_value of the annuity payments from the trust is a charitable_contribution within the meaning of sec_170 of the internal_revenue_code the unused portion if any of the charitable_contribution_deduction for the year the trust is funded may be carried forward by the trustors trust will be treated as a grantor_trust for income_tax purposes issue sec_1 and sec_2501 imposes a tax on the transfer of property by gift by any individual sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee at the time of the transfer the tax is a primary and personal liability of the donor is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable under sec_25_2511-2 a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor’s own benefit or for the benefit of another plr-109729-99 sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries under sec_25_2511-2 a donor is considered to have a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_2522 provides that in computing taxable_gifts each year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations sec_2522 provides that where a transfer is made to both a charitable and a noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift in the case of any interest other than a remainder trust unless the interest is in the form of a guaranteed annuity or is a fixed percentage distributed annually of the fair_market_value of the property determined on an annual basis sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift sec_25_2522_c_-3 contains a further requirement for a guaranteed_annuity_interest in trust if the present_value on the date of gift of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust under theses circumstances the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if trustees had acquired the assets under sec_25_2522_c_-3 the amount of the deduction for a guaranteed_annuity_interest in trust is limited to the fair_market_value of the guaranteed_annuity_interest the fair_market_value of an annuity is its present_value under sec_25 c - d iv the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5t of the temporary gift_tax regulations with respect to transfers after date plr-109729-99 in the present case for purposes of sec_25_2511-2 husband and wife will retain no power over the property they contribute to trust husband and wife retain no interest or reversion in trust and no right to alter amend or revoke trust neither husband nor wife can serve as trustee of trust in addition neither husband nor wife holds a general_power_of_appointment over the property of trust further although wife is a member of the board_of directors of x this board has no authority to perform the grant making function of x this grant making function is performed by another entity accordingly we conclude that the funding of trust will result in a completed_gift for federal gift_tax purposes under sec_2501 and sec_2511 the annuity payable under the proposed terms of trust satisfies the requirements of sec_25_2522_c_-3 and therefore will be a guaranteed annuity for purposes of sec_2522 accordingly based on the facts submitted and the representations made the charitable interest in trust will qualify as a guaranteed_annuity_interest the funding of trust will result in a completed_gift for federal estate_tax purposes under sec_2501 and sec_2511 husband and wife will be entitled to gift_tax charitable deductions under sec_2522 based on the present_value of the guaranteed annuity payable to charity determined in accordance with sec_25 d iv issue sec_2033 provides that for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 provides that if the decedent transferred property or relinquished a power with respect to property within three years of death and the value of the property would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the decedent had retained the property or the power then the property transferred or subject_to the power is includible in the gross_estate other transfers made within three years of death are not includible in the gross_estate sec_2036 sec_2037 and sec_2038 provide for the inclusion in the gross_estate of property of which the decedent has made a transfer and in which the decedent has either retained an interest in the property or a power over the property sec_2042 provides for the inclusion in the gross_estate of the proceeds of life_insurance over which the decedent has retained any incidents_of_ownership in the present case husband and wife propose to create a charitable_lead_annuity_trust a fixed amount will be distributed annually from trust to a qualified charitable_organization during the trust term thereafter the corpus and remaining income will be divided among husband and wife’s daughter e and an irrevocable_trust for the benefit of husband and wife’s daughter f husband and wife retain no interest plr-109729-99 of reversion in trust and no right to alter amend or revoke trust neither husband nor wife can serve as trustee of trust in addition neither husband nor wife holds a general_power_of_appointment over the property in trust as described in sec_2041 accordingly based on the facts submitted and the representations made no portion of the principal of trust will be includible in either husband or wife’s gross_estate for federal estate_tax purposes under sec_2035 sec_2036 sec_2037 sec_2038 or sec_2041 at the time of husband ‘s death and wife’s death issue sec_170 of the code provides that there is allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of a qualified charity sec_170 of the code provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1 170a- 4a c sec_1_170a-6 of the regulations states that no deduction is allowed under sec_170 for the fair_market_value of a charitable_contribution of an income_interest in property which is less than the donor's entire_interest in property and which the donor transfers in trust unless the income_interest is either a guaranteed annuity or a unitrust_interest sec_1_170a-6 of the regulations treats an income_interest as a guaranteed_annuity_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive a guaranteed annuity this regulation provides that a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term or for the life or lives of an individual or individuals an amount is determinable if the exact amount which plr-109729-99 must be paid under the conditions specified in the governing instrument of the trust can be ascertained as of the date of transfer sec_1_170a-6 of the regulations provides that the deduction allowed by sec_170 of the code for a charitable_contribution of a guaranteed_annuity_interest is limited to the fair_market_value of such interest on the date of contribution as computed under sec_20_2031-7t or for certain prior periods sec_20_2031-7a with exceptions not relevant here sec_1_170a-6 of the regulations provides in general that an income_interest consisting of an annuity transferred in trust after date will not be considered a guaranteed_annuity_interest if any amount other than an amount in payment of the guaranteed_annuity_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose in the present case paragraph of the trust document provides that during the trust term no amount may be paid_by the trustee for a private purpose the governing instrument of a charitable_lead_annuity_trust must meet certain requirements sec_1_170a-6 under sec_4947 and sec_508 with certain exceptions in sec_4947 the governing instrument of a charitable_lead_annuity_trust must include provisions the effects of which are to prohibit the trust from engaging in any act of self- dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 paragraph of the trust document contains provisions that meet these requirements as to the governing instrument sec_4947 and sec_53_4947-2 provide however that sec_4943 and sec_4944 do not apply to a_trust if i all the income_interest and none of the remainder_interest of the trust is devoted solely to a charitable purpose and ii all amounts in such trust for which a deduction was allowed have an aggregate value not more than percent of the aggregate fair_market_value of all amounts in such trust sec_1_170a-6 provides that if the present_value on the date of transfer of all the income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in the trust after the payment of liabilities the income_interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets in the present case paragraph of the trust document prohibits both the acquisition and retention of any assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets during the 15-year term of the trust the trustee will in each taxable_year of the trust pay an annuity amount equal to eight percent of the initial net fair_market_value of the trust assets to x of the annuity amount that is payable to x a portion is to be added to the d and e family philanthropic fund a donor_advised_fund subject_to the plr-109729-99 terms and conditions of a letter agreement dated date in the event that x is not an organization described in sec_170 sec_170 sec_2522 and sec_2055 at the time any portion of an annuity amount is to be distributed to it the trustee will distribute such portion to one or more organizations then described in sec_170 sec_170 sec_2522 and sec_2055 in addition the trust document provides that no payments will be made for a private purpose during the trust term therefore a qualified charity will have an irrevocable right to receive the annuity amount if husband and wife are considered the owners of trust for purposes of sec_671 see issue below then the trust will qualify as a charitable_lead_annuity_trust for purposes of the income_tax charitable_contribution_deduction under sec_170 because the trust meets the requirements of sec_1_170a-6 of the regulations and if husband and wife are treated as the owners of trust for purposes of sec_671 the charitable interest is a guaranteed_annuity_interest for purposes of the income_tax charitable_contribution_deduction under sec_170 husband and wife will be entitled to an income_tax charitable_contribution_deduction under sec_170 of the code for the fair_market_value on the date of the contribution of the guaranteed_annuity_interest subject_to any applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code issue sec_1_170a-8 of the regulations provides that for purposes of sec_170 a contribution of an income_interest in property whether or not such contributed interest is transferred in trust for which a deduction is allowed under sec_170 or a is considered as made for_the_use_of rather than to the charitable_organization sec_170 limits the amount that an individual may deduct as charitable_contributions for a taxable_year to percentages of the individual's contribution_base sec_170 provides limits for contributions for_the_use_of charitable organizations other than contributions of capital_gain_property sec_170 provides limits for contributions of property that is capital_gain_property for_the_use_of charitable organizations both sec_170 and sec_170 allow contributions that exceed the limitations to be carried over to each of the succeeding taxable years in order of time therefore to the extent the amount of the contribution for the year the trust is funded exceeds the percentage limitations of sec_170 the excess may be carried forward by husband and wife ruling sec_671 provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and plr-109729-99 credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against tax of an individual sec_1_671-3 of the income_tax regulations provides that if the grantor is treated as the owner of any portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 provides that if the grantor is treated as an owner under sec_675 because of a power over corpus then the grantor includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning sec_675 provides the grantor shall be treated as the owner of any portion of a_trust in which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_675 provides that a power to reacquire the trust corpus by substituting other_property of an equivalent value is a power_of_administration sec_1_675-1 provides that the grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor are the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration means among other powers a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is exercisable by a person as trustee it is presumed that the power is exercisable in a fiduciary capacity primarily in the interests of the beneficiaries if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration in the present case the circumstances surrounding trust’s administration will determine whether the power_of_administration is exercisable in a fiduciary or a nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether husband and wife will be treated as the owner of trust under sec_675 provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity husband and wife will be treated as the owner of trust under sec_675 plr-109729-99 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy of letter for sec_6110 purposes
